In a child custody proceeding pursuant to Family Court Act article 6, the maternal grandmother appeals from an order of the Family Court, Nassau County (Koenig, J.), dated October 19, 1995, which dismissed the petition for modification of custody and visitation.
Ordered that the order is affirmed, without costs or disbursements.
*623We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of N. Children, 169 AD2d 834; People ex rel. Harris v Coughlin, 135 AD2d 676).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.